Exhibit 10.1

Kilroy Realty Corporation

Employment Agreement – John B. Kilroy, Jr.

(as amended and restated as of December 27, 2018)



--------------------------------------------------------------------------------

Kilroy Realty Corporation

Employment Agreement for John B. Kilroy, Jr.

(as amended and restated as of December 27, 2018)

 

              Page  

1.

  Employment      1  

2.

  Term.      1  

3.

  Offices and Duties      2     (a)    Generally      2     (b)    Devotion of
Time and Effort      2     (c)    Place of Employment      2  

4.

  Salary and Annual Incentive Compensation.      2     (a)    Base Salary      3
    (b)    Annual Incentive Compensation      3     (c)    Severance Provisions
Applicable to Future Annual Stock Incentive Awards      3  

5.

  Compensation Plans, Benefits, Deferred Compensation, and Expense Reimbursement
     4     (a)    Executive Compensation Plans      4     (b)    Employee and
Executive Benefit Plans      4     (c)    Deferral of Compensation      5    
(d)    Reimbursement of Expenses      5     (e)    Office, Staff and Equipment
     6     (f)    Company Registration Obligations      6     (g)   
Indemnification Agreement      6     (h)    Limitations Under Code Section 409A
     6  

6.

  Termination Due to Retirement, Death, or Disability.      8     (a)   
Retirement      8     (b)    Death      9     (c)    Disability      9     (d)
   Other Terms of Payment Following Retirement, Death, or Disability      10  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   7.   Termination of Employment for Reasons Other Than
Retirement, Death, or Disability    11     (a)    Termination by the Company for
Cause      11     (b)    Termination by Executive Other Than For Good Reason   
  11     (c)    Termination by the Company Without Cause      11     (d)   
Termination by Executive for Good Reason      12     (e)    Other Terms Relating
to Certain Terminations of Employment      12  

8.

  Definitions Relating to Termination Events      13     (a)    “Annual
Incentives”.      13     (b)    “Cause”      13     (c)    “Change in Control”
     14     (d)    “Compensation Accrued at Termination”      15     (e)   
“Disability”      16     (f)    “Good Reason”      16     (g)    “Partial Year
Bonus”      17     (h)    “Reasonably Anticipated Performance”      18  

9.

  Payment of Financial Obligations      18  

10.

  Rabbi Trust Obligation; Excise Tax-Related Provisions      18     (a)    Rabbi
Trust Funding      18     (b)    Parachute Payments—Best After-Tax Result     
18  

11.

  Restrictive Covenants; Release of Claims      19     (a)    Restrictive
Covenants      19     (b)    Release of Employment Claims      19     (c)   
Forfeiture of Outstanding Options and Other Equity Awards      20     (d)   
Survival      20  

12.

  Governing Law; Disputes; Arbitration.      20     (a)    Governing Law      20
    (b)    Reimbursement of Expenses in Enforcing Rights      20     (c)   
Arbitration      20     (d)    Interest on Unpaid Amounts      21     (e)   
LIMITATION ON LIABILITIES      21     (f)    WAIVER OF JURY TRIAL      21  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

13.

  Miscellaneous      22     (a)    Integration      22     (b)    Successors;
Transferability      22     (c)    Beneficiaries      22     (d)    Notices     
22     (e)    Reformation      23     (f)    Headings      23     (g)    No
General Waivers      23     (h)    No Obligation To Mitigate      23     (i)   
Offsets; Withholding      24     (j)    Successors and Assigns      24     (k)
   Counterparts      24     (l)    Due Authority and Execution      24     (m)
   Representations of Executive      24  

14.

  D&O Insurance.      24  



--------------------------------------------------------------------------------

Kilroy Realty Corporation

Employment Agreement for John B. Kilroy, Jr.

(as amended and restated as of December 27, 2018)

THIS EMPLOYMENT AGREEMENT by and among KILROY REALTY CORPORATION, a Maryland
corporation (the “Company”), Kilroy Realty, L.P., a Delaware limited partnership
(the “Operating Partnership”) and John B. Kilroy, Jr. (“Executive”) effective as
of January 1, 2007, as amended and restated as of January 1, 2012, is further
amended and restated as of December 27, 2018 (the “Effective Date”). This
Employment Agreement (the “Agreement”), as amended, supersedes and replaces in
its entirety Executive’s employment agreement, dated as of January 1, 2012, with
the Company and Operating Partnership, including any addendums thereto, and all
other prior employment agreements with the Company and/or the Operating
Partnership (the “Prior Employment Agreements”).

W I T N E S S E T H

WHEREAS, the Company desires to continue to employ Executive as Chief Executive
Officer and President of the Company, and Executive desires to continue in such
employment on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

  1.

Employment.

The Company and Operating Partnership hereby agree to continue to employ
Executive as their Chief Executive Officer and President, and Executive hereby
agrees to accept and continue in such employment during the Term as defined in
Section 2 (subject to Section 7(c)) and to serve in such capacities from and
after the Effective Date, upon the terms and conditions set forth in this
Agreement. The allocation of the rights and obligations between the Company and
the Operating Partnership shall be determined by separate agreement of those
parties. For purposes of this Agreement, the term “Company” shall be understood
to include the Operating Partnership, unless the context otherwise requires.

 

  2.

Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2023, and
may be extended by the mutual agreement of the parties, except that the Term
will end at a date, prior to the end of such period, specified in Section 6 or 7
in the event of termination of Executive’s employment.



--------------------------------------------------------------------------------

  3.

Offices and Duties.

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c):

(a) Generally. Executive shall serve as the Chief Executive Officer and
President of the Company and shall be nominated and, if elected, shall serve as
a member of the Board of Directors of the Company (the “Board”) and, for so long
as he is serving on the Board, Executive agrees to serve as a member of any
Board committee if the Board shall elect Executive to such committee. In any and
all such capacities, Executive shall report only to the Board. Executive shall
have and perform such duties, responsibilities, and authorities as are customary
for the chief executive officer and president of a publicly held corporation of
the size, type, and nature of the Company as they may exist from time to time
and consistent with such position and status. In addition, if the Company and
Executive mutually agree, Executive may serve the Company and its subsidiaries
and affiliates in other offices and capacities; provided that, if Executive’s
service in any such additional office or capacity ceases, such cessation shall
have no effect on the compensation payable hereunder.

(b) Devotion of Time and Effort. Executive shall devote substantially all of his
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Chief Executive Officer and President and for the
businesses of the Company without commitment to other business endeavors, except
that Executive (i) may make personal investments which are not in conflict with
his duties to the Company and manage personal and family financial and legal
affairs, (ii) may undertake public speaking engagements, and (iii) may serve as
a director of (or similar position with) any educational, charitable, community,
civic, religious, or similar type of organization, or, with the approval of the
Board, a for-profit business, and (iv) may engage in for-profit activities,
which activities may include real estate activities in regions in which the
Company is not engaged in business and non-competitive activities in areas with
which the Company is not involved and which are not in conflict with the
Company’s activities, so long as such activities listed in clauses (i) through
(iv) do not preclude or render unlawful Executive’s employment or service to the
Company or otherwise materially inhibit the performance of Executive’s duties
under this Agreement or impair the business of the Company or its subsidiaries.

(c) Place of Employment. Executive’s principal place of employment shall be at
the Company’s principal executive offices in San Francisco, California or, at
the election of the Executive, at the Company’s offices in another region in
which the Company is conducting business.

 

  4.

Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

2



--------------------------------------------------------------------------------

(a) Base Salary. The Company will pay to Executive during the Term a base salary
at the annual rate of $1,225,000, payable commencing at the beginning of the
Term in accordance with the Company’s usual payroll practices with respect to
senior executives (except to the extent deferred under Section 5(c)).
Executive’s annual base salary shall be reviewed by Executive Compensation
Committee of the Board (the “Committee”) each year of the Term, beginning
January 1, 2019, and may be increased above, but may not be reduced below, the
then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.

(b) Annual Incentive Compensation. During the Term (which, for the avoidance of
doubt, includes the 2018 calendar year for all purposes of this paragraph),
Executive will be eligible to receive an annual cash award (the “Annual Cash
Award”) and an annual stock incentive award (the “Annual Stock Incentive”) which
shall offer to Executive an opportunity to earn additional compensation based
upon performance in amounts determined by the Committee in accordance with the
applicable plan; provided, however, that (i) the annual target incentive
opportunity for the Annual Cash Award shall be not less than $3,000,000 (which
$3,000,000 is the “Annual Cash Target”), up to 25% of which may be payable, in
the Company’s sole discretion, in Company stock, and (ii) the annual target
incentive opportunity for the Annual Stock Incentive shall be not less than
$6,000,000 (which $6,000,000 is the “Annual Stock Target”), up to 100% of which
may be payable, in the Company’s sole discretion, in cash. The Annual Cash Award
and the Annual Stock Incentive paid may be, in the discretion of the Committee,
more or less than the annual target incentive opportunity based on the Company’s
actual performance in relation to the target level performance. The Committee
(or the Board) may determine, in its discretion, to increase Executive’s
incentive opportunity or provide an additional incentive opportunity, in excess
of the target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the target incentive
amounts. Any annual incentive compensation payable to Executive shall be paid in
accordance with the Company’s usual practices with respect to payment of
incentive compensation to senior executives (except to the extent deferred under
Section 5(c)). In the event of Executive’s termination of employment as a result
of his death or Disability (as defined in Section 8(e)), by the Company without
Cause (as defined in Section 8(b)), or by Executive for Good Reason (as defined
in Section 8(f)) (and, for clarity, not including any termination of employment
by Executive without Good Reason, due to Retirement (as defined in
Section 6(a)), by the Company for Cause, or as a result of the expiration of the
Term) and, if such termination of employment occurs prior to the grant of the
Annual Stock Incentive to Executive in the calendar year of such termination of
employment, the Company shall grant Executive (or his estate, if applicable) an
Annual Stock Incentive Award of not less than $6,000,000 (with all time-vesting
conditions satisfied at grant) in the calendar year of such termination of
employment. In such circumstances, if Executive’s employment or service-provider
status with the Company would not permit a stock-based grant (or grants) to be
made, the Company shall provide Executive (or his estate) an equivalent fully
time-vested cash award.

(c) Severance Provisions Applicable to Future Annual Stock Incentive Awards. The
provisions of any time-vest and performance-vest Annual Stock Incentive awards
granted by the Company to Executive after 2018 as to the treatment of the awards
on termination of employment shall be no less favorable than such provisions of
Executive’s time-vest and performance-vest, respectively, Annual Stock Incentive
awards granted by the Company to Executive in 2018 (updated to reflect the
vesting schedule, performance period, performance measures, and performance
goals of the applicable award); provided, however, that “Retirement”

 

3



--------------------------------------------------------------------------------

for purposes of any Annual Stock Incentive award granted by the Company to
Executive shall be defined as follows: (i) in the case of an Annual Stock
Incentive award granted prior to 2019, as defined for purposes of the award when
it was granted; (ii) in the case of an Annual Stock Incentive award granted in
2019, 2020, or 2021, Executive’s termination of employment hereunder by
retirement at or after age 73, or at such earlier age as may be approved by the
Board, upon at least twelve (12) months’ advance written notice to the Company;
(iii) in the case of an Annual Stock Incentive award granted in 2022,
Executive’s termination of employment hereunder by retirement at or after age
74, or at such earlier age as may be approved by the Board, upon at least twelve
(12) months’ advance written notice to the Company; and (iv) in the case of an
Annual Stock Incentive award granted in 2023, Executive’s termination of
employment hereunder by retirement at or after age 75, or at such earlier age as
may be approved by the Board, upon at least twelve (12) months’ advance written
notice to the Company.

 

  5.

Compensation Plans, Benefits, Deferred Compensation, and Expense Reimbursement.

(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time (other than (i) transition or
retention plans or programs adopted for other senior executives in connection
with or following the announcement of Executive’s termination of employment or
(ii) plans or programs adopted for newly hired or promoted executives), subject
to the eligibility, vesting and other provisions of such plans and programs;
provided, however, that as to Executive’s participation therein, any such plans
and programs in which Executive participates will include provision for
Executive to become vested in any applicable time-based vesting requirements
upon Executive’s Retirement with “Retirement” for purposes of Executive’s
participation in any such plans and programs defined as follows: (i) in the case
of a plan or program adopted in 2019, 2020, or 2021, Executive’s termination of
employment hereunder by retirement at or after age 73, or at such earlier age as
may be approved by the Board, upon at least twelve (12) months’ advance written
notice to the Company; (ii) in the case of a plan or program adopted in 2022,
Executive’s termination of employment hereunder by retirement at or after age
74, or at such earlier age as may be approved by the Board, upon at least twelve
(12) months’ advance written notice to the Company; and (iii) in the case of a
plan or program adopted in 2023, Executive’s termination of employment hereunder
by retirement at or after age 75, or at such earlier age as may be approved by
the Board, upon at least twelve (12) months’ advance written notice to the
Company.

(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all employee and
executive benefit plans and programs of the Company (other than (i) transition
or retention-based plans and programs adopted in connection with or following
the announcement of Executive’s termination of employment and (ii) plans or
programs adopted for newly hired or promoted employees), as presently in effect
or as they may be modified or added to by the Company from time to time, to the
extent such plans are generally available to other senior executives or
employees of the Company, subject to the eligibility and other requirements of
such plans and programs, including, without limitation, plans providing
retirement benefits, medical insurance, life

 

4



--------------------------------------------------------------------------------

insurance, disability insurance, and accidental death or dismemberment
insurance, as well as savings, profit-sharing, 401(k) and stock ownership plans.
In addition, Executive shall be eligible to participate in and receive or
participate in perquisites under policies implemented by the Board and the
Committee. It is understood that no minimum level of perquisites is guaranteed
hereunder, and that the Company may make available compensation and benefits to
one or more individual executives that will not be deemed “generally available”
to senior executives.

In furtherance of and not in limitation of the foregoing, during the Term:

(i) Executive will participate as Chief Executive Officer and President in all
executive and employee vacation and time-off programs; provided that Executive
shall be entitled to a minimum of twenty-five (25) business days of vacation
annually;

(ii) The Company shall pay an annual amount equal to $130,768 for the premium
payments incurred in providing Executive with a life insurance policy during the
Term in the amount of $10,000,000 (the “Life Insurance Policy”);

(iii) The Company shall pay the premium payments incurred in providing Executive
with a disability insurance policy providing for a single sum disability payment
in the amount of $10,000,000 subject to Executive satisfying medical
underwriting requirements (and subject to a maximum annual premium payment of
$250,000);

(iv) The Company shall reimburse Executive for the cost of an annual physical
examination which is not paid for or reimbursed under the Company’s medical
insurance, and Executive shall be required under this Agreement to undergo an
annual physical examination by a qualified medical doctor (MD); and

(v) The Company shall provide Executive with a reasonable automobile allowance
during the Term, subject to and on a basis consistent with past practice
applicable to Executive as of the Effective Date.

(c) Deferral of Compensation. If the Company has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the Company which provides
benefits based on the level of salary, annual incentives, or other compensation
of Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentives, or other compensation prior to any
reduction for voluntary contributions made by Executive under any deferral or
similar contributory plan or program of the Company, but shall not treat any
payout or settlement under such a deferral or similar contributory plan or
program to be additional salary, annual incentives, or other compensation for
purposes of determining such benefits, unless otherwise expressly provided under
such plan or program.

(d) Reimbursement of Expenses. The Company will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time.

 

5



--------------------------------------------------------------------------------

(e) Office, Staff and Equipment. The Company agrees to provide to Executive such
staff, equipment and office space as is reasonably necessary for Executive to
perform his duties hereunder, subject to and on a basis consistent with past
practice applicable to Executive as of the Effective Date.

(f) Company Registration Obligations. The Company will use its commercially
reasonable efforts to file with the Securities and Exchange Commission and
thereafter maintain the effectiveness of one or more registration statements
registering under the Securities Act of 1933, as amended (the “1933 Act”), the
offer and sale of shares by the Company to Executive pursuant to any stock
option or other equity-based awards granted to Executive under Company plans or
otherwise or, if shares are acquired by Executive in a transaction not involving
an offer or sale to Executive but resulting in the acquired shares being
“restricted securities” for purposes of the 1933 Act, registering the reoffer
and resale of such shares by Executive.

(g) Indemnification Agreement. That certain Indemnification Agreement, dated
January 27, 2010, entered into by and between Executive and the Company, as it
may be subsequently amended (the “Indemnification Agreement”), shall continue in
full force and effect and in accordance with its terms.

(h) Limitations Under Code Section 409A.

(i) Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Executive’s employment with the Company or a subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (B) Executive is determined to
be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (C) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations Section 1.409A-1(b)(9)(iii) and (D) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code,
as a result of such termination, Executive would receive any payment that,
absent the application of this Section 5(h), would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earliest of (1) six (6) months
and one (1) day after Executive’s termination date, (2) Executive’s death or
(3) such other date (the “Delay Period”) as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment). In particular, with respect to any lump sum payment otherwise
required hereunder, in the event of any delay in the payment date as a result of
Section 409A(a)(2)(A)(i) and (B)(i) of the Code, the Company will adjust the
payments to reflect the deferred payment date by crediting interest thereon at
the prime rate in effect at the time such amount first becomes payable, as
quoted by the Company’s principal bank.

 

6



--------------------------------------------------------------------------------

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Section 409A of the Code provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A of the Code, Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse Executive, to
the extent that such costs would otherwise have been paid by the Company or to
the extent that such benefits would otherwise have been provided by the Company
at no cost to Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.

(iii) In addition, other provisions of this Agreement or any other such plan
notwithstanding, the Company shall have no right to accelerate any such payment
or to make any such payment as the result of any specific event except to the
extent permitted under Section 409A of the Code.

(iv) For purposes of Section 409A of the Code, each payment made after
termination of employment, including COBRA continuation reimbursement payments,
will be considered one of a series of separate payments.

(v) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.

(vi) Any amount that Executive is entitled to be reimbursed under this Agreement
that may be treated as taxable compensation will be reimbursed to Executive as
promptly as practical and in any event not later than sixty (60) days after the
end of the calendar year in which the expenses are incurred; provided that
Executive shall have provided a reimbursement request to the Company no later
than thirty (30) days prior to the date the reimbursement is due. The amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses for reimbursement in any other calendar year, except as
may be required pursuant to an arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code.

(vii) The Company shall not be obligated to reimburse Executive for any tax
penalty or interest or provide a gross-up in connection with any tax liability
of Executive under Section 409A of the Code.

(viii) Any annual bonus that is earned pursuant to Section 4(b) shall be paid,
whether in cash or equity as provided above, between January 1 and March 15 of
the year following the year for which such annual bonus was earned; provided,
however, that if the Board shall determine that it is administratively
impracticable, which may include inability of the Company to gain certification
of its financial statements, to make such annual bonus payment by March 15, any
such payment shall be made as soon as reasonably practicable after such period
and in no event later than December 31 of the year following the year for which
such annual bonus was earned.

 

7



--------------------------------------------------------------------------------

(ix) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(x) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of termination of Executive’s employment, the payments of such
base salary or other compensation shall be made in accordance with the Company’s
payroll practices (or other similar term) or, if not payable in accordance with
the Company’s payroll practices, on a monthly basis.

 

  6.

Termination Due to Retirement, Death, or Disability.

(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 70, or at such earlier age as may be approved by the
Board (in either case, for purposes of this Section 6 and Section 7,
“Retirement”), upon at least twelve (12) months’ advance written notice to the
Company. Absent the express agreement of the parties, if not elected earlier
pursuant to the immediately preceding sentence, Executive’s Retirement shall
occur on December 31, 2023. If the parties agree that Executive’s Retirement
shall not occur on December 31, 2023 and Executive shall continue to be employed
by the Company following December 31, 2023, the portion of the Retirement
benefit provided for in clauses (iii) and (iv) of the next sentence shall
continue to be paid as though Executive’s Retirement occurred on December 31,
2023 (for clarity, with payment to be made in connection with the actual date
Executive’s employment with the Company ends, regardless of the reason for such
termination). At the time Executive’s employment terminates due to Retirement,
the Term will terminate, all obligations of the Company and Executive under
Sections 1 through 5 will immediately cease except for obligations which
expressly continue after termination of employment due to Retirement, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(d));

(ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a Partial Year Bonus (as
defined in Section 8(g));

(iii) In recognition of past service, a single cash severance payment in an
amount equal to $13,225,000;

(iv) If Executive’s Retirement occurs at or after age 73, upon at least twelve
(12) months’ advance written notice to the Company, an additional cash severance
payment in an amount equal to $3,000,000;

(v) Except as may be modified by Section 5(a), all equity awards (or portions
thereof) held by Executive at termination shall be governed by the plans and
programs and the agreements and other documents pursuant to which such awards
were granted;

 

8



--------------------------------------------------------------------------------

(vi) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date of Executive’s Retirement. In addition, the
Company shall reimburse Executive an annual amount equal to $130,768 for the
premium payments incurred in providing Executive with the Life Insurance Policy
each May for a period of three (3) years after the date of Executive’s
Retirement.

(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 will immediately cease except for
obligations which expressly continue after death, and the Company will pay
Executive’s beneficiary or estate, and Executive’s beneficiary or estate will be
entitled to receive, the following:

(i) Executive’s Compensation Accrued at Termination;

(ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive dies, a Partial Year Bonus (as defined in Section 8(g));

(iii) A single cash severance payment in an amount equal to $16,225,000. Such
payment shall be in addition to any life insurance payments to which Executive
is otherwise entitled and any other compensation earned by Executive hereunder;

(iv) All equity awards (or portions thereof) held by Executive at termination
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted; and

(v) All other rights under any other compensatory or benefit plan, including any
deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive’s spouse and dependent children shall be entitled
to continuation of health insurance coverage (i.e., medical, dental and vision)
under the Company’s health plan(s) in which Executive was participating on the
date of termination or if such plan(s) have been terminated, in the plan(s) in
which senior executives of the Company participate for a period of three
(3) years after the date of Executive’s death.

(c) Disability. The Company may terminate the employment of Executive hereunder
due to the Disability (as defined in Section 8(e)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 will immediately cease except
for obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive, and Executive will be entitled
to receive, the following:

(i) Executive’s Compensation Accrued at Termination;

 

9



--------------------------------------------------------------------------------

(ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive becomes disabled, a Partial Year Bonus (as defined in
Section 8(g));

(iii) A single cash severance payment in an amount equal to $16,225,000. Such
payment shall be in addition to any disability insurance payments to which
Executive is otherwise entitled and any other compensation earned by Executive
hereunder;

(iv) All equity awards (or portions thereof) held by Executive at termination
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;

(v) Disability benefits provided pursuant to the Company’s plans, programs and
policies shall be payable in accordance with the terms of such plans, programs
and policies; and

(vi) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date Executive’s employment terminates. In addition,
the Company shall reimburse Executive an annual amount equal to $130,768 for the
premium payments incurred in providing Executive with the Life Insurance Policy
each May for a period of three (3) years after the date of Executive’s
termination of employment due to Disability.

(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Company more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of Annual Incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Subject to Section 5(h), amounts payable under this Section 6
following Executive’s termination of employment will be paid or commence, as
applicable, within fifty (50) days following such termination of employment,
with the exact date of payment or commencement determined in the sole discretion
of the Company. The Company shall have no obligation to pay any such amounts or
provide any such benefits in the event Executive’s employment terminates due to
Retirement or Disability unless Executive complies with Section 11(b).

 

10



--------------------------------------------------------------------------------

  7.

Termination of Employment for Reasons Other Than Retirement, Death, or
Disability.

(a) Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(b)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 will immediately cease, and the Company will pay Executive, and Executive will
be entitled to receive, the following:

(i) Executive’s Compensation Accrued at Termination;

(ii) All equity awards (or portions thereof) held by Executive at termination
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted; and

(iii) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Executive’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage under any applicable law.

(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(f)) at any time upon at least thirty (30) days’ written
notice to the Company. At the time Executive’s employment is terminated by
Executive other than for Good Reason, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 will immediately cease,
and the Company will pay Executive, and Executive will be entitled to the same
compensation and rights specified in Section 7(a).

(c) Termination by the Company Without Cause. The Company may terminate the
employment of Executive hereunder without Cause upon at least thirty (30) days’
written notice to Executive. At the time Executive’s employment is terminated by
the Company (i.e., at the expiration of such notice period), the Term will
terminate, all remaining obligations of the Company and Executive under Sections
1 through 5 will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i) Executive’s Compensation Accrued at Termination;

(ii) A single cash severance payment in cash in an amount equal to $36,675,000 ;

(iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminates, a Partial Year Bonus (as
defined in Section 8(g));

(iv) All equity awards (or portions thereof) held by Executive at termination
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;

 

11



--------------------------------------------------------------------------------

(v) All deferral arrangements under Section 5(c) will be settled in accordance
with the plans and programs governing the deferral; and

(vi) All other rights under any other compensatory or benefit plan, including
any deferral under Section 5(c), shall be governed by such plan. In addition, at
Company’s expense, Executive and his spouse and dependent children shall be
entitled to continuation of health insurance coverage (i.e., medical, dental and
vision) under the Company’s health plan(s) in which Executive was participating
on the date of termination or if such plan(s) have been terminated, in the
plan(s) in which senior executives of the Company participate for a period of
three (3) years after the date Executive’s employment terminates. In addition,
the Company shall reimburse Executive an annual amount equal to $130,768 for the
premium payments incurred in providing Executive with the Life Insurance Policy
each May for a period of three (3) years after the date of Executive’s
termination of employment.

Payments and benefits under this Section 7(c) are subject to Section 5(h).

(d) Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason upon sixty (60) days’ written notice to the
Company; provided, however, that, if the basis for such Good Reason is
correctible and the Company has corrected the basis for such Good Reason within
thirty (30) days after receipt of such notice, Executive may not then terminate
his employment for Good Reason with respect to the matters addressed in the
written notice, and therefore Executive’s notice of termination will
automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 will immediately cease (except as expressly provided
below), and the Company will pay Executive, and Executive will be entitled to
receive, the same compensation and rights specified in Section 7(c)(i) – (vi)
and the text following clause (vi).

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

(e) Other Terms Relating to Certain Terminations of Employment. In the event
Executive’s employment terminates for any reason set forth in Section 7(b)
through (d), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except without duplication of payments or benefits, including
in the case of Annual Incentives in lieu of which amounts are paid hereunder).
Except as otherwise provided under Section 5(h), amounts payable under this
Section 7 following Executive’s termination of employment will be paid or
commence within fifty (50) days following such termination of employment, with
the exact date of payment or commencement determined in the sole discretion of
the Company. The Company shall have no obligation to pay any such amounts or
provide any such benefits unless Executive complies with Section 11(b).

 

12



--------------------------------------------------------------------------------

The Company and the Operating Partnership, and any successor(s) thereto, shall
use their commercially reasonable efforts to allow Executive to retain or
rollover (into a successor entity) his interests in the Operating Partnership in
a manner that allows him to defer his gain in such interests in connection with
any Change in Control.

 

  8.

Definitions Relating to Termination Events.

(a) “Annual Incentives”.

For purposes of this Agreement, Annual Incentives for a calendar year shall mean
the Annual Cash Award and the Annual Stock Incentive for such year.

(b) “Cause”. For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i)

conviction for commission of a felony or a crime involving moral turpitude;

 

  (ii)

willful commission of any act of theft, fraud, embezzlement or misappropriation
against the Company or its subsidiaries or affiliates;

 

  (iii)

willful and continued failure to substantially perform Executive’s duties
hereunder (other than such failure resulting from Executive’s incapacity due to
physical or mental illness or from Executive’s unavailability due to
circumstances beyond his control), which failure is not remedied within thirty
(30) calendar days after written demand for substantial performance is delivered
by the Company which specifically identifies the manner in which the Company
believes that Executive has not substantially performed Executive’s duties; or

 

  (iv)

willful and material breach of a material Company policy applicable to
Executive, which failure (if reasonably capable of a cure) is not remedied
within thirty (30) calendar days after written demand for substantial
performance is delivered by the Company which specifically identifies the manner
in which the Company believes that Executive has breached such policy.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

13



--------------------------------------------------------------------------------

(c) “Change in Control”. For purposes of this Agreement, a “Change in Control”
means the following:

 

  (i)

A transaction or series of transactions (other than an offering of the Company’s
stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company and immediately after such acquisition possesses more
than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or

 

  (ii)

During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 8(c)(i) hereof or
Section 8(c)(iii) hereof or a director initially elected or nominated to be a
director of the Company as a result of an actual or threatened election contest
or proxy contest, including by reason of any agreement intended to avoid or
settle any such election or proxy contest) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  (iii)

The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

14



--------------------------------------------------------------------------------

  (A)

Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction in substantially the same
proportion as immediately before the transaction, and;

 

  (B)

After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this Section 8(c)(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  (iv)

The Company’s stockholders approve a liquidation or dissolution of the Company
and all material contingencies to such liquidation or dissolution have been
satisfied or waived.

(d) “Compensation Accrued at Termination”. For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i)

The unpaid portion of annual Base Salary at the rate payable, in accordance with
Section 4(a) hereof, at the date of Executive’s termination of employment,
pro-rated through such date of termination, payable in accordance with the
Company’s regular pay schedule;

 

  (ii)

Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(b)
hereof (including any earned and vested Annual Incentives, which shall include
any Annual Incentives payable with respect to a completed fiscal year) in which
Executive theretofore participated, payable in accordance with the terms and
conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

  (iii)

Reasonable business expenses and disbursements incurred by Executive prior to
Executive’s termination of employment or contractually obligated prior to
Executive’s termination of employment and incurred by Executive thereafter, to
be reimbursed to Executive, as authorized under Section 5(d), in accordance the
Company’s reimbursement policies as in effect at the date of such termination.

 

15



--------------------------------------------------------------------------------

(e) “Disability”. For purposes of this Agreement, “Disability” means that
Executive qualifies to receive long-term disability payments under the Company’s
or the Operating Partnership’s long-term disability insurance program, as it may
be amended from time to time. If there is no such program, “Disability” means
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period.

(f) “Good Reason”. For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within thirty (30) days of the notice of termination given in respect
thereof:

 

  (i)

the assignment to Executive of duties materially inconsistent with Executive’s
position and status hereunder, or an alteration or diminution, materially
adverse to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); except the foregoing shall not constitute
Good Reason if occurring in connection with the termination of Executive’s
employment for Cause, Disability, Retirement, as a result of Executive’s death,
or as a result of action by or with the consent of Executive; for purposes of
this Section 8(f)(i), references to the Company (and the Board and stockholders
of the Company) refer to the ultimate parent company (and its board and
stockholders) succeeding the Company following an acquisition in which the
corporate existence of the Company continues, in accordance with Section 13(b);

 

  (ii)

requiring Executive to report to and take direction from any person or body
other than the Board; Executive ceasing to be a member of the Board (other than
due to Cause, voluntary resignation or declining to be nominated to the Board)
or, if Executive becomes Chairman of the Board, Executive ceasing to be Chairman
of the Board (other than ceasing to be a member of the Board due to Cause,
voluntary resignation or declining to be nominated to the Board), provided,
further, Executive’s ceasing to serve as Chairman of the Board shall not, by
itself, constitute Good Reason if such failure results from any law, regulation
or listing requirement to the effect that the positions of Chairman of the Board
and Chief Executive Officer shall not be held by the same individual or that the
Chairman of the Company shall be independent;

 

16



--------------------------------------------------------------------------------

  (iii)

(A) a reduction by the Company in Executive’s Base Salary, (B) the setting of
Executive’s annual target incentive opportunity in amounts less than specified
under or otherwise not in conformity with Section 4 hereof (other than a setting
of annual target incentives that would pay cash in amounts equal to the value of
what would otherwise have been provided in the form of Company common stock), or
(C) a material adverse change in benefits not in conformity with Section 5;

 

  (iv)

the relocation of the principal place of Executive’s employment not in
conformity with Section 3(c) hereof; for this purpose, required travel on the
Company’s business will not constitute a relocation;

 

  (v)

the failure by the Company to pay to Executive (A) any portion of Executive’s
Base Salary, (B) any portion of the Annual Cash Award or the Annual Stock
Incentive that is payable in cash and has been awarded to Executive pursuant to
Section 4(b), or (C) any portion of an installment of deferred compensation
under any deferred compensation program of the Company within seven (7) days of
the date such compensation is due;

 

  (vi)

the failure by the Company to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided, the level of Executive’s
participation relative to other participants and the tax treatment of such
compensation or benefits, as existed at the time of the Change in Control;

 

  (vii)

the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to fully assume the Company’s obligations and to perform under
this Agreement, as contemplated in Section 13(b) hereof; or

 

  (viii)

any other failure by the Company to perform any material obligation under, or
breach by the Company of any material provision of, this Agreement or any
material compensation agreement between the Company and Executive.

(g) “Partial Year Bonus”. For purposes of this Agreement, a Partial Year Bonus
is an amount equal to the Annual Cash Award that would have become payable to
Executive for that year if his employment had not terminated, based on the
performance actually achieved prior to (or through, in the case of a termination
of employment occurring on December 31 of a particular year) the date
Executive’s employment terminates and the Reasonably Anticipated Performance for
the remainder of the year.

 

17



--------------------------------------------------------------------------------

(h) “Reasonably Anticipated Performance”. For purposes of this Agreement,
“Reasonably Anticipated Performance” is performance reasonably anticipated at
the time of the termination of employment of Executive, as determined by the
Board, in good faith, based on discussions with management of the Company and
Executive and based on documents (including term sheets, leases and letters of
intent) and, in the absence of documentation, material negotiations that have
commenced at the time of such termination of employment (and the transaction in
question has not theretofore terminated or been abandoned) and other facts and
circumstances in existence at the time of termination.

 

  9.

Payment of Financial Obligations.

The payment or provision to Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement, including,
without limitation, the payment of Executive’s Base Salary, Annual Cash Award,
Annual Stock Incentive, and other benefits set forth in Sections 5(a) or 5(b)
hereof, the payment of the severance payment and Partial Year Bonus and
provision of the severance benefits (if applicable) as set forth in Section 6
and Section 7 hereof and any indemnification obligations, shall be allocated
(the “Compensation Split”) between the Company and the Operating Partnership by
the Committee based on any reasonable method; provided, however, that such
allocation shall not detrimentally alter the obligations of the Company and the
Operating Partnership to Executive.

 

  10.

Rabbi Trust Obligation; Excise Tax-Related Provisions.

(a) Rabbi Trust Funding. In the event of a Change in Control (other than an
acquisition resulting in the acquirer being the beneficial owner of less than
50% of the Company’s voting securities), the Company shall, not later than
immediately prior to such Change in Control, have established one or more rabbi
trusts and shall deposit therein cash in an amount sufficient to provide for
full payment of all potential cash obligations of the Company that have arisen
or would arise as a result such Change in Control and a subsequent termination
of Executive’s employment under Section 7(c) or 7(d). Such rabbi trust(s) shall
be irrevocable and shall provide that the Company may not, directly or
indirectly, use or recover any assets of the trust(s) until such time as all
obligations which potentially could arise hereunder have been settled and paid
in full, subject only to the claims of creditors of the Company in the event of
insolvency or bankruptcy of the Company.

(b) Parachute Payments—Best After-Tax Result. Notwithstanding any other
provision of this Agreement or of any other agreement, contract, or
understanding heretofore or hereafter entered into by Executive and the Company,
except an agreement, contract, or understanding hereafter entered into that
expressly modifies or excludes application of this Section (the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangement heretofore or hereafter adopted by the Company (or any of its
affiliates) for the direct or indirect compensation of Executive (including
groups or classes of participants or beneficiaries of which Executive is a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for Executive (a “Benefit Arrangement”), any right to
receive any payment or other benefit under this Agreement shall not become
payable, exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments, or
benefits to or for Executive under this Agreement, all Other

 

18



--------------------------------------------------------------------------------

Agreements, and all Benefit Arrangements, would cause any payment or benefit to
Executive under this Agreement to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by Executive from the Company (and/or any
of its affiliates) under this Agreement, all Other Agreements, and all Benefit
Arrangements would be less than the maximum after-tax amount that could be
received by Executive without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Agreement, in conjunction
with all other rights, payments, or benefits to or for Executive under this
Agreement, any Other Agreement or any Benefit Arrangement would cause Executive
to be considered to have received a Parachute Payment under this Agreement that
would have the effect of decreasing the after-tax amount received by Executive
as described in clause (ii) of the preceding sentence, then the Company shall
reduce or eliminate the rights, payments, or benefits under this Agreement, any
Other Agreements, and any Benefit Arrangements by first reducing or eliminating
payments which are payable in cash and then by reducing or eliminating payments,
rights and benefits which are not payable in cash, in each case in reverse order
beginning with payments, rights or benefits which are to be paid the farthest in
time from the Change in Control so that Executive will not be considered to have
received a Parachute Payment.

All determinations under this Section 10(b) shall be made at the expense of the
Company by a nationally recognized public accounting or consulting firm selected
by the Company and subject to the approval of Executive, which approval shall
not be unreasonably withheld. Such determination shall be binding upon Executive
and the Company absent manifest error.

 

  11.

Restrictive Covenants; Release of Claims.

(a) Restrictive Covenants. In connection with the entering into of this
Agreement, Executive and the Company and the Operating Partnership shall execute
a Non-Competition, Non-Solicitation and Non-Disclosure Agreement in the form
attached hereto as Exhibit A (the “Non-Competition, Non-Solicitation and
Non-Disclosure Agreement”), the terms of which shall supersede and replace in
its entirety that certain Amended and Restated Noncompetition Agreement dated as
of January 1, 2012 by and between Executive, the Company and the Operating
Partnership.

(b) Release of Employment Claims. Executive agrees, as a condition to receipt of
the termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination or termination benefits payable
in connection with Executive’s death) (the “Termination Benefits”), that he will
execute and not revoke a general release in substantially the form attached
hereto as Exhibit B. Such general release shall be provided to Executive within
five (5) days of his termination of employment and he shall execute the general
release within thirty (30) days and, pursuant to Exhibit B, the revocation
period with respect to such release is seven (7) days. In the event the release
of claims (and the expiration of any revocation rights provided therein) could
become effective in one of two (2) taxable years of Executive depending on when
Executive executes and delivers the release, any payment conditioned on
execution of the release shall not be made earlier than the first business day
of the later of such tax years.

 

19



--------------------------------------------------------------------------------

(c) Forfeiture of Outstanding Options and Other Equity Awards. The provisions of
Sections 6 and 7 notwithstanding, all options to purchase the Company’s stock
and other equity awards granted by the Company shall be subject to forfeiture in
accordance with the terms of the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement.

(d) Survival. The provisions of the Non-Competition, Non-Solicitation and Non-
Disclosure Agreement shall survive the termination of the Term and any
termination or expiration of this Agreement.

 

  12.

Governing Law; Disputes; Arbitration.

(a) Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
California, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof.

(b) Reimbursement of Expenses in Enforcing Rights. All reasonable costs and
expenses (including fees and disbursements of counsel) incurred by Executive in
negotiating this Agreement shall be paid on behalf of or reimbursed to Executive
promptly by the Company. All reasonable costs and expenses (including fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement after a Change in Control
shall be paid on behalf of or reimbursed to Executive promptly by the Company
regardless of whether Executive is the prevailing party, provided that no
reimbursement shall be made of such expenses relating to any unsuccessful
assertion of rights if and to the extent that Executive’s assertion of such
rights was in bad faith or frivolous, as determined by arbitrators in accordance
with Section 12(c) or a court having jurisdiction over the matter. All
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to defend against claims made by any taxing
authorities pursuant to Section 280G and Section 4999 of the Code or similar
state law shall be paid on behalf of or reimbursed to Executive promptly by the
Company regardless of whether Executive is the prevailing party, provided that
no reimbursement shall be made for any tax liability imposed on Executive.

(c) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or any equity award agreement, arising prior to a Change in
Control, shall be settled exclusively by arbitration in Los Angeles, California
by three arbitrators in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. For purposes of entering any judgment
upon an award rendered by the arbitrators, the Company and Executive hereby
consent to the jurisdiction of any or all of the following courts: (i) the
United States District Court for the Southern District of California, (ii) any
of the courts of the State of California, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating

 

20



--------------------------------------------------------------------------------

thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. The Company shall pay the
fees of the arbitrator and shall bear all costs and expenses of the arbitrator
arising in connection with any arbitration proceeding pursuant to this
Section 12. Notwithstanding any provision in this Section 12, Executive shall be
paid compensation due and owing under this Agreement during the pendency of any
dispute or controversy arising under or in connection with this Agreement. Any
dispute or controversy arising under or in connection with this Agreement or any
equity award agreement, arising in connection with or after a Change in Control,
may, at the discretion of Executive be settled (i) by arbitration, in accordance
with this Section 12(c) or (ii) by a court of competent jurisdiction.

(d) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 12 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Company’s principal bank prior to the date of
such decision or judgment and at the prime rate plus four percent (4%) from and
after the date of such decision or judgment until payment.

(e) LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS AWARDED ANY
DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A
BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED
BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART
ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED
TO CONTRACTUAL AND CONSEQUENTIAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT
THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE
DATE(S) THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE PUNITIVE DAMAGES EVEN IF
THE RULES REFERRED TO IN SECTION 12(C) WOULD PROVIDE OTHERWISE. This provision
shall not apply on or after the occurrence of a Change in Control.

(f) WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. This
provision is subject to Section 12(c), requiring arbitration of disputes
hereunder. This provision shall not apply on or after the occurrence of a Change
in Control.

 

21



--------------------------------------------------------------------------------

  13.

Miscellaneous.

(a) Integration. This Agreement cancels and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties
hereto with respect to the employment of Executive by the Company, any parent or
predecessor company, and the Company’s subsidiaries during the Term, including
the Prior Employment Agreements, but excluding (1) existing written contracts
relating to compensation under equity compensation and employee benefit plans of
the Company and its subsidiaries (including Executive’s outstanding Restricted
Stock Unit Award, dated March 30, 2012, which shall continue to have its
accelerated vesting provisions be governed by the prior termination of
employment provisions of the Prior Employment Agreements), (2) the
Non-Competition, Non-Solicitation and Non-Disclosure Agreement and (3) the
Indemnification Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the matters herein provided, and no modification or
waiver of any provision hereof shall be effective unless in writing and signed
by the parties hereto. Executive shall not be entitled to any payment or benefit
under this Agreement which duplicates a payment or benefit received or
receivable by Executive under such prior agreements and understandings or under
any benefit or compensation plan of the Company. In the event of any
inconsistency or conflict between the terms of this Agreement and the terms of
any other compensation plans and agreements approved by the Company after the
date of this Agreement, including plans or agreements providing for incentive
compensation, equity compensation or employee benefits, the terms that are most
favorable to Executive shall control.

(b) Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 13(c).

(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

 

22



--------------------------------------------------------------------------------

If to the Company:

KILROY REALTY CORPORATION

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

Attention: Corporate Counsel

With a copy to:

Jeffrey Walbridge

O’Melveny and Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, CA 92660

If to Executive, to the address most recently on file in the payroll records of
the Company.

With a copy to:

Michael S. Katzke

Katzke & Morgenbesser LLP

1345 Avenue of the Americas, 11th Fl.

New York, NY 10128

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment; provided, however, that, to the extent Executive receives from a
subsequent employer health or other insurance benefits that are substantially
similar to the benefits referred to in Section 5(b) hereof, any such benefits to
be provided by the Company to Executive following the Term shall be
correspondingly reduced.

 

23



--------------------------------------------------------------------------------

(i) Offsets; Withholding. The amounts required to be paid by the Company to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

(l) Due Authority and Execution. The execution, delivery and performance of this
Agreement have been duly authorized by the Company and this Agreement represents
the valid, legal and binding obligation of the Company, enforceable against the
Company according to its terms.

(m) Representations of Executive. Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 13(m),
Executive’s obligations under the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement shall survive such termination.

 

  14.

D&O Insurance.

The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of six (6) years after the date Executive ceases
performing services for the Company as an employee and as a director,
respectively, covering acts and omissions of Executive in each such role during
the Term, on terms substantially no less favorable than those in effect on the
Effective Date.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

KILROY REALTY CORPORATION By:  

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Executive Vice President, Chief Financial
Officer and Secretary KILROY REALTY CORPORATION By:  

/s/ Jeffrey C. Hawken

  Name:   Jeffrey C. Hawken   Title:   Executive Vice President, Chief Operating
Officer KILROY REALTY, L.P. By:  

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Executive Vice President, Chief Financial
Officer and Secretary KILROY REALTY, L.P. By:  

/s/ Jeffrey C. Hawken

  Name:   Jeffrey C. Hawken   Title:   Executive Vice President, Chief Operating
Officer EXECUTIVE

/s/ John B. Kilroy, Jr.

John B. Kilroy, Jr.

 

26



--------------------------------------------------------------------------------

EXHIBIT A

NON-COMPETITION, NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

(See Attached)



--------------------------------------------------------------------------------

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

THIS NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (this “Agreement”) is dated
as of December 27, 2018, by and among Kilroy Realty Corporation, a Maryland
corporation (the “Company”), Kilroy Realty, L.P., a Delaware limited partnership
(the “Operating Partnership”), and John B. Kilroy, Jr. (“Executive”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement (as defined below).

WHEREAS, the Company, the Operating Partnership, and Executive entered into an
Employment Agreement, effective as of December 27, 2018 (the “Employment
Agreement”), the terms of which superseded that certain Employment Agreement,
originally effective as of January 1, 2007 and as amended and restated effective
as of January 1, 2012, between the Company, the Operating Partnership and
Executive (the “Prior Employment Agreement”);

WHEREAS, the Company, the Operating Partnership and Executive desire to enter
into this Agreement to implement Section 11(a) of the Employment Agreement; and

WHEREAS, the Company, the Operating Partnership and Executive previously entered
into an Amended and Restated Noncompetition Agreement, dated as of January 1,
2012 (the “Prior Noncompetition Agreement”) and, as of the date hereof, this
Agreement supersedes and negates the Prior Noncompetition Agreement.

NOW, THEREFORE, in furtherance of the foregoing and in exchange for good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Investments. Executive agrees that he will not, at any time during the Period
of Employment (as defined below), own an interest in a Competitive REIT (as
defined below), other than (i) passive ownership interests through investments
in mutual funds, private equity funds, hedge funds or similar investment
vehicles (which, for avoidance of doubt, may include an interest in a
Competitive REIT) and (ii) interests in a Competitive REIT that are acquired
because an ownership interest in something other than a Competitive REIT is
converted, through a merger, consolidation, reorganization, business combination
or other similar transaction, into an ownership interest in a Competitive REIT.
For purposes of this Agreement, “Competitive REIT” means a publicly traded real
estate investment trust more than 75% of the assets of which (on a consolidated
basis with its subsidiaries) consist of commercial office buildings located in
California, Washington and Oregon. For purposes of this Agreement, “Period of
Employment” means the period Executive is employed by the Company or any of its
subsidiaries.

2. Non-Solicitation. Without the consent in writing of the Board, Executive will
not, at any time during the Period of Employment and for a period of two
(2) years following Executive’s Separation Date (as defined below), acting alone
or in conjunction with others, directly or indirectly (i) induce any customers
of the Company or any of its subsidiaries with whom Executive has had contacts
or relationships, directly or indirectly, during and within the scope of his
employment with the Company or any of its subsidiaries, to curtail or cancel
their business with the Company or any such subsidiary; (ii) induce, or attempt
to influence, any employee of the



--------------------------------------------------------------------------------

Company or any of its subsidiaries to terminate employment; or (iii) solicit or
assist any third party in the solicitation of, any person who is an employee of
the Company or any subsidiary; provided, however, that activities engaged in by
or on behalf of the Company are not restricted by this covenant. The provisions
of subsections (i), (ii), and (iii) above are separate and distinct commitments
independent of each of the other subparagraphs. Notwithstanding anything in this
Section 2 to the contrary, Executive is permitted to solicit any individual who
served as his executive assistant during the Period of Employment. This Section
2 also does not limit any general advertising or job posting not directed at any
individual or group of employees of the Company or any of its subsidiaries and
does not prohibit Executive from providing a reference if requested by an
employee. For purposes of this Agreement, “Separation Date” means the date
Executive’s employment by the Company or any of its subsidiaries terminates for
any reason (whether with or without cause, voluntarily or involuntarily, or due
to death or disability).

3. Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Period of Employment or at any time thereafter (including following a
termination of Executive’s employment for any reason, whether with or without
cause, voluntarily or involuntarily, or due to death or disability), disclose,
use, transfer, or sell, except in the course of employment with or other service
to the Company, any proprietary information, secrets, organizational or employee
information, or other confidential information belonging or relating to the
Company and its subsidiaries and customers so long as such information has not
otherwise been disclosed through no wrongdoing of Executive or an individual
under a similar restriction or is not otherwise in the public domain, except as
required by law or pursuant to legal process. In addition, nothing herein shall
preclude Executive from providing truthful information or documents to a
government authority with jurisdiction over the Company in connection with an
investigation by that authority, or as to a possible violation of applicable
law, as long as (i) the information or documents were not obtained through a
communication subject to the attorney-client privilege and (ii) such disclosure
is required or permitted by law. The Company encourages Executive, to the extent
legally permitted, to give the Company the earliest possible notice of any
actual or prospective disclosure to such a government authority or as a result
of any legal process. In addition, upon termination of Executive’s employment
for any reason, Executive shall return to the Company or its subsidiaries all
documents and other media containing information belonging or relating to the
Company or its subsidiaries; provided, however, that Executive may make an
electronic copy of, and retain, his calendar, contacts and personal
correspondence and any information reasonably needed for personal tax return
preparation purposes. Executive shall promptly disclose in writing to the
Company all inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Period of Employment; provided, however, that in this context
“Inventions” are limited to those which (i) relate in any manner to the existing
or contemplated business activities of the Company and its subsidiaries;
(ii) are suggested by or result from Executive’s work at the Company; or
(iii) result from the use of the time, materials or facilities of the Company
and its subsidiaries. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

2



--------------------------------------------------------------------------------

4. Cooperation With Regard to Litigation. Executive agrees to cooperate with the
Company, during the Period of Employment or at any time thereafter (including
following a termination of Executive’s employment for any reason, whether with
or without cause, voluntarily or involuntarily, or due to death or disability),
by making himself or herself available to testify on behalf of the Company or
any subsidiary of the Company, in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and to assist the Company, or
any subsidiary of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary of the Company, as may be reasonably requested by the Board and after
taking into account Executive’s post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis,
for all reasonable expenses (including legal fees and expenses if Executive
reasonably believes separate counsel (independent of the Company’s counsel) to
be appropriate under the prevailing circumstances) actually incurred in
connection with his provision of such testimony or assistance as may be
requested by the Board. Executive shall not be required to cooperate against his
own legal interests.

5. Non-Disparagement. Executive shall not, at any time during the Period of
Employment or at any time thereafter (including following a termination of
Executive’s employment for any reason, whether with or without cause,
voluntarily or involuntarily, or due to death or disability) make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to the Company, its subsidiaries or their respective
officers, directors, employees, advisors, businesses or reputations, nor shall
the Company by official statement or members of the Board make any such
statements or representations regarding Executive. Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive, the Company or
members of the Board of Directors from making truthful statements that are
required by applicable law, regulation or legal process or from making
statements in the course of performance reviews.

6. Forfeiture of Outstanding Options and Other Equity Awards. The provisions of
Sections 6 and 7 of the Employment Agreement notwithstanding, if Executive fails
to comply in any material respect with the restrictive covenants under Sections
1, 2 or 3 of this Agreement (the date of such failure, the “Noncompliance
Date”), all Covered Equity Awards (as defined below) then held by Executive or a
transferee of Executive shall be immediately forfeited and thereupon such
Covered Equity Awards shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any Covered Equity Award unless and until there
shall have been delivered to him or her, within two (2) months after the Board
(i) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (ii) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by a majority
affirmative vote of the membership of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose (after giving Executive
reasonable notice specifying the nature of the grounds for such forfeiture and
not less than thirty (30) days to correct the acts or omissions complained of,
if correctable, and affording Executive the opportunity, together with his
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Executive has engaged in conduct set forth in this Section 6 which
constitutes grounds for forfeiture of Executive’s Covered Equity Awards;
provided, however, that if any option is exercised or equity award is settled
after delivery of such notice, such option or equity award constitutes a Covered
Equity Award, and the Board subsequently makes the determination described in
this sentence, Executive shall be required to pay to the Company (or the
Operating Partnership, as to any Covered

 

3



--------------------------------------------------------------------------------

Equity Award granted by the Operating Partnership) an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
of the option at the date of the Board determination and the aggregate exercise
price paid by Executive and an amount equal to the fair market value of the
shares delivered in settlement of the equity award at the date of such
determination (net of any cash payment for the shares by Executive). Any such
forfeiture shall apply to the Covered Equity Awards notwithstanding any term or
provision of any applicable award agreement. In addition, Executive agrees that
all compensation paid or payable to Executive shall be subject to (i) the
provisions of the Company’s claw-back policy as in effect on the Effective Date,
and (ii) any claw-back required by applicable law. For purposes of this
Agreement, a “Covered Equity Award” means a stock option, restricted stock,
stock unit, performance unit, profit interest, or other equity award that was
granted to Executive by the Company or the Operating Partnership after the date
that is three years before the Noncompliance Date at issue.

7. Remedies; Waiver of Jury Trial. Executive agrees that any breach of the terms
of this Agreement would result in irreparable injury and damage to the Company
for which the Company would have no adequate remedy at law. Executive therefore
also agrees that in the event of said breach or any threat of breach, and
notwithstanding Section 12 of the Employment Agreement, the Company shall be
entitled to seek an immediate injunction and restraining order from a court of
competent jurisdiction to prevent such breach and/or threatened breach and/or
continued breach by Executive and/or any and all persons and/or entities acting
for and/or with Executive, without having to prove damages. The availability of
injunctive relief shall be in addition to any other remedies to which the
Company may be entitled at law or in equity, but remedies other than injunctive
relief may only be pursued in an arbitration brought in accordance with
Section 12 of the Employment Agreement. The terms of this paragraph shall not
prevent the Company from pursuing in an arbitration any other available remedies
for any breach or threatened breach of this Agreement, including but not limited
to the recovery of damages from Executive. Executive, the Operating Partnership,
and the Company agree to waive their rights to a jury trial for any claim or
cause of action based upon or arising out of this Agreement or any dealings
between them relating to the subject matter of this Agreement.

Executive hereby further agrees that, if it is ever determined, in an
arbitration brought in accordance with Section 12 of the Employment Agreement,
that willful actions by Executive have constituted wrongdoing that contributed
to any material misstatement or omission from any report or statement filed by
the Company with the U.S. Securities and Exchange Commission or material fraud
against the Company, then the Company, or its successor, as appropriate, may
recover all of any award or payment made to Executive, less the amount of any
net tax owed by Executive with respect to such award or payment over the tax
benefit to Executive from the repayment or return of the award or payment,
pursuant to Section 7(c) or (d) of the Employment Agreement, and Executive
agrees to repay and return such awards and amounts to the Company within thirty
(30) calendar days of receiving notice from the Company that the Board has made
the determination referenced above and accordingly the Company is demanding
repayment pursuant to this Section 7. The Company or its successor may, in its
sole discretion, affect any such recovery by (i) obtaining repayment directly
from Executive; (ii) setting off the amount owed to it against any amount or
award that would otherwise be payable by the Company to Executive; or (iii) any
combination of (i) and (ii) above.

 

4



--------------------------------------------------------------------------------

8. Attorneys’ Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach or default in connection with any of the provisions of this Agreement,
the legal fee reimbursement provisions set forth in Section 12(b) of the
Employment Agreement shall apply.

9. Survival. This Agreement shall survive the termination of Executive’s
employment and the assignment of this Agreement by the Operating Partnership or
the Company to any successor to their respective business as provided in
Section 13.

10. Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering any other provisions of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If any
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.

11. Governing Law and Venue. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the laws of the State of California,
without regard to the conflict of laws principles thereof. Executive expressly
consents to personal jurisdiction and venue in the state and federal courts
(a) for the county in which the principal place of the Operating Partnership’s
business is located for any lawsuit filed there against Executive by the
Operating Partnership arising from or related to this Agreement, or (b) for the
county in which the principal place of the Company’s business is located for any
lawsuit filed there against Executive by the Company arising from or related to
this Agreement.

12. Entire Agreement. This Agreement cancels and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties
hereto with respect to the subject matter hereof, including the Prior Employment
Agreement and the Prior Noncompetition Agreement, but excluding (1) existing
written contracts relating to compensation under equity compensation and
employee benefit plans of the Company and its subsidiaries, (2) the Employment
Agreement and (3) that certain Indemnification Agreement, dated January 27,
2010, entered into by and between Executive and the Company, as it may be
subsequently amended. This Agreement constitutes the entire agreement among the
parties with respect to the matters herein provided, and no modification or
waiver of any provision hereof shall be effective unless in writing and signed
by the parties hereto.

13. Assignment. This Agreement may not be assigned by Executive, but may be
assigned by the Operating Partnership and the Company to any successor to their
respective business and will inure to the benefit of and be binding upon any
such successor.

14. Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice.

 

5



--------------------------------------------------------------------------------

If to the Company:

KILROY REALTY CORPORATION

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

Attention: Corporate Counsel

If to Executive, to the address most recently on file in the payroll records of
the Company.

If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

15. Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Executive’s Acknowledgment. Executive acknowledges (a) that he has had the
opportunity to consult with independent counsel of his own choice concerning
this Agreement, and (b) that he has read and understands the Agreement, is fully
aware of its legal effect, has not acted in reliance upon any representations or
promises made by the Operating Partnership or the Company other than those
contained in writing herein, and has entered into the Agreement freely based on
his own judgment.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive, the Company and the Operating Partnership have
executed this Agreement as of the date and year first above written.

 

KILROY REALTY CORPORATION, a Maryland corporation By:  

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Executive Vice President, Chief Financial
Officer and Secretary By:  

/s/ Jeffrey C. Hawken

  Name:   Jeffrey C. Hawken   Title:   Executive Vice President, Chief Operating
Officer

KILROY REALTY, L.P.,

a Delaware limited partnership

By:   KILROY REALTY CORPORATION,
a Maryland corporation
its general partner By:  

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Executive Vice President, Chief Financial
Officer and Secretary By:  

/s/ Jeffrey C. Hawken

  Name:   Jeffrey C. Hawken   Title:   Executive Vice President,
Chief Operating Officer EXECUTIVE

/s/ John B. Kilroy, Jr.

John B. Kilroy, Jr.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

1. Release by the Executive. For and in consideration of the payments and other
benefits due to John B. Kilroy, Jr. (the “Executive”) pursuant to the Employment
Agreement dated as of December 27, 2018 (the “Agreement”), by and between Kilroy
Realty Corporation, (the “Company”), Kilroy Realty, L.P. and the Executive, and
for other good and valuable consideration, the Executive hereby agrees, for the
Executive, the Executive’s spouse and child or children (if any), the
Executive’s heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to forever release,
discharge and covenant not to sue the Company, or any of its divisions,
affiliates (including, without limitation, Kilroy Realty, L.P. and its
affiliates), subsidiaries, parents, branches, predecessors, successors, assigns,
and, with respect to such entities, their officers, directors, trustees,
employees, agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”) or the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq., the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of
1973, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave
Act of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local
laws regarding employment discrimination and/or federal, state or local laws of
any type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.

2. Waiver of Civil Code Section 1542. THE EXECUTIVE ACKNOWLEDGES THAT THE
EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. ADEA Waiver. The Executive has read this Release carefully and expressly
acknowledges and agrees that: (a) in return for this Release, the Executive will
receive consideration beyond that which he was already entitled to receive
before entering into this Release; (b) the Executive was given a copy of this
Release on [            , 20     ] and informed that he had at least twenty-one
(21) days to consider all of its terms and that if the Executive wished to
execute this Release prior to the expiration of such twenty-one (21) day period
he will have done so voluntarily and with full knowledge that he is waiving his
right to have twenty-one (21) days to consider this Release, and that such
twenty-one (21) day period to consider this Release would not and will not be
re-started or extended based on any changes, whether material or immaterial,
that are or were made to this Release in such twenty-one (21) day period after
he received it; (c) the Executive is hereby advised in writing by this Release
to consult with any attorney and any other advisors of the Executive’s choice
prior to executing this Release; (d) the Executive fully understands that by
signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties, including any and all rights and claims that the Executive may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this Release;
and (e) nothing in this Release prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law. The
Executive also understands that the Executive has a period of seven (7) days
after signing this Release within which to revoke his agreement, and that
neither the Company nor any other person is obligated to make any payments or
provide any other benefits to the Executive pursuant to the Agreement until
eight (8) days have passed since the Executive’s signing of this Release without
the Executive’s signature having been revoked other than any accrued obligations
or other benefits payable pursuant to the terms of the Company’s normal payroll
practices or employee benefit plans. In the event the Executive exercises this
right of revocation, neither the Company nor the Executive will have any
obligations under this Release. Finally, the Executive has not been forced or
pressured in any manner whatsoever to sign this Release, and the Executive
agrees to all of its terms voluntarily.

4. Exceptions. Notwithstanding anything else herein to the contrary, this
Release shall not affect: (i) the Company’s obligations under any compensation
or employee benefit plan, program or arrangement (including, without limitation,
obligations to the Executive under the Agreement, any stock option, stock award
or agreements or obligations under any pension, deferred compensation or
retention plan) provided by the Affiliated Entities where the Executive’s
compensation or benefits are intended to continue or the Executive is to be
provided with compensation or benefits, in accordance with the express written
terms of such plan, program or arrangement, beyond the date of the Executive’s
termination; (ii) rights to indemnification the Executive may have under the
Agreement or a separate agreement entered into with the Company; (iii) rights
the Executive may have as a shareholder, unit holder or prior member of the
Company or the operating partnership; (iv) any rights that the Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or



--------------------------------------------------------------------------------

subsidiary or affiliate) directors and officers liability insurance policy; or
(v) any rights to continued medical and dental coverage that the Executive may
have under COBRA. In addition, this Release does not cover any claim that cannot
be so released as a matter of applicable law. Notwithstanding anything to the
contrary herein, nothing in this Release prohibits the Executive from filing a
charge with or participating in an investigation conducted by any state or
federal government agencies. However, the Executive does waive, to the maximum
extent permitted by law, the right to receive any monetary or other recovery,
should any agency or any other person pursue any claims on the Executive’s
behalf arising out of any claim released pursuant to this Release. For clarity,
and as required by law, such waiver does not prevent Executive from accepting a
whistleblower award from the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended. The Executive
acknowledges and agrees that the Executive has received any and all leave and
other benefits that the Executive has been and is entitled to pursuant to the
Family and Medical Leave Act of 1993.

5. No Transferred Claims. The Executive represents and warrants to the Company
that the Executive has not heretofore assigned or transferred to any person not
a party to this Release any released matter or any part or portion thereof.

6. Miscellaneous. The following provisions shall apply for purposes of this
Release:

(a) Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Release are for the purpose of convenience
only, and they neither form a part of this Release nor are they to be used in
the construction or interpretation thereof.

(b) Governing Law/Arbitration. Section 12 of the Agreement shall apply to this
Release.

(c) Severability. If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Release which can be given effect without the invalid provisions or
applications and to this end the provisions of this Release are declared to be
severable.

(d) Modifications. This Release may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Release, which agreement is executed by both of the parties
hereto; provided, however, that this Release may be amended by the Company to
reflect new laws and changes in applicable laws.

(e) Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, nor shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

(f) Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Release and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.

 

 

Date

  

 

John B. Kilroy, Jr.

                                       

 

  

 

   Date    Kilroy Realty Corporation   

 

  

 

   Date    Kilroy Realty, L.P.   